I@. J. H. Raaco, Ereoutive Head
         Liyeatock Sanitary Commissionof Tsxaa
         2002 W.T. Waggonar Building
         Fort Worth, Texas
                                  Opinion No. O-2945
         Deer Sir:                Re:   Authority of dapartmenthead
                                        to grant state raployea 12
                                        day8 paid vaoatlon beginning
                                        approximatelythree month8
                                        after the beginningof the
                                        fiscal ysar.
              We have your letter of Deormbsr 2, 1940, in
     #whichyou aek our opinion upon the following question:
    ;’;
“L   ;   ?
              *One of our state employersorante
   ;i     to take a 12 daya 'paidvacation at
   ,j     this time. The employee rraeivsd bene-
  ,:/P    rit of hie waation ror the rlacal year
          that ended August 31, 1940. Will It b6
 ,; !     permiaaibleto grant him a full annua$
,il :     paid,vacation at this time - approximate-
 1 $      ly three months after the beginningof
“, .,A    the present flaoal gear?”
    ,b
   i,’        The general rider appended to Senate Bill
   “‘No. 427, Aota 46th Legislature (the current biennial
  :/!-appropriationact)provldea:
                  "Departmentemployeesshall, without
              deduation in salary, reoeive not exaesd-
              ing 12 days vacation,exclusive of Sundays
              and legal holidays, on which Stats orrlcea
I             are-closed,for each State Piacal yaar,
              such vaaation period to be mutually agrasd
              upon by the head of each departmentwith
              his employeea,.provided,that employees
              belonging to'the Texas National Guard may
              have their vaoation at t&a time of the
              meeting of the annual enaampment. Pro-
                      ’            ,




               A
                                                                                     660

    Mr. J.    H. Rasoo,    page   2


           vided,    that no employee for whom a salary
           ia hereby appropriated,       shall    receive    com-
           pensation     while on vacation     unless     he or
           she has been an employee of the department
           ror not lass than six calendar           months pre-
           ceding the vacation     period.”
              In our ~opinion,   it will be permissible         to
    grant a State   employee a full     annual paid vacation       at
    any time within   the fiscal    year,   provided    that the em-
    ployee has bean an employee of the department            for not
    less than six calendar     months preceding      the vaoation
    period.
                The statute       does not expressly       require      that the
    six oalendar      months preoeding       the vacation       period     be in
    the aame fiscal       year as the vacation         period,     and we do
    not believe     that such requirement          should be implied.           If
    it were requisite        that each employee be employed in the
    same department       for six calendar       months preceding          the va-
.   cation period      in the same fieoal        year, then neceeearily
    all vaaation     oarioda      would have to fall        between Maroh 1
    and September      1 of each/year.         Thla might ad~veraely af-
    fect the efficiency         of the work of some departments,
    whoas heaviest      work may rall      in the spring        and Bummer
    montha.     The intention       of the Legislature         evidently
    waa to allow the department           head an& h$a employees
    discretion    in determining       when vacation’agrioda            should
    be taken,    provided      that no paid vacation         should be al-
    lowed until     the employee has been in the employ of the
    aame department       for at least     six months preosding            such
    vacation   period     and that not more than 12 days paid
    vaoationba    allowed      in any fiaoal     year.
                                                        Yours    very   truly
                                                ATTORNETGENERALOF TEXM




    J-PH:LW



              ATTORm      GENERALOF TEXAS
                                                    &IS OPINION CONSIDEBEDAND
                                                    APPROVEDIN LIZKITED CONFERENCE